While I concur in the judgment rendered today regarding the second assignment of error, I respectfully dissent from the majority's disposition of the first assignment of error relating to sentencing.
We are again confronted by an allegation of error on the part of the trial court for failure to comply with R.C. 2929.14(E)(4) and 2929.19(B)(2)(c), upon imposing consecutive sentences. More specifically, appellant claims that his sentence was contrary to law because of the trial court's failure to make necessary findings as a predicate to imposing consecutive sentences.
The mandates of the relevant statutes impose a burden on the, trial court, where consecutive sentences are imposed, to enter findings that provide reasons for the sentences. R.C.2929.19(B)(2)(c) states:
"(2) The court shall impose a sentence and shall make a finding that gives its reasons for selecting the sentence imposed in any of the following circumstances:
"* * *
"(c) If it imposes consecutive sentences under section 2929.14
of the Revised Code, its reasons for imposing the consecutive sentences."
The state argues that the trial court sufficiently complied with the applicable statute and relies on this court's previous decision in State v. Fincher (Oct. 14, 1997), Franklin App. No. 97APA03-352, unreported, 1997 WL 638410. The state *Page 578 
reveals the specious quality of its argument in the following language from its brief:
"In light of Fincher, the trial court sufficiently complied with the statutory scheme. Just as in Fincher, the trial court stated in its judgment entry that it had considered the applicable provisions of R.C. 2929.13 and 2929.14."
It should be obvious that, by merely stating in blanket fashion a general compliance with multifaceted statutes, no specific reason is provided. The state ignores the clear and specific command of the statute as the sentencing entry and, in the instant case, provides no reason as to the basis for consecutive sentences. Perhaps there was ample reason for imposing consecutive sentences in this case. However, the state's continued reliance on Fincher, which I view as wrongfully decided and not in accord with other courts of appeals on the subject, should not allow us to continue on a course of decision making that fails to give full consideration to the literal wording of the statutes.
While I can sympathize with the trial court's burden of dealing regularly with a bewildering array of sentencing factors and mandates imposed by the legislature, the trial court must comply with the statutes. Moreover, assuming additional appeals of sentences under the fairly new scheme of sentencing imposed by the legislature, the sentencing entry should state reasons for the sentencing where consecutive or maximum sentences are involved. This procedure will provide some indication of the reasoning of the court in the event that the transcript or record of proceedings upon sentencing is either lost or destroyed.
Because of the majority's misplaced reliance upon Fincher and the reluctance to compel a liberal compliance with the relevant statutory mandates involved, I would sustain appellant's first assignment of error and remand the case for resentencing in accordance with R.C. 2929.14(E) and 2929.19(B). *Page 579